                                    1 Abran E. Vigil (NV 7548)
                                      vigila@ballardspahr.com
                                    2 BALLARD SPAHR LLP
                                      1980 Festival Plaza Drive, Suite 900
                                    3 Las Vegas, Nevada 89135-2958
                                      Tel.: 702-471-7000
                                    4 Fax: 702-471-7070

                                    5 Edward Chang (NV 11783)
                                      echang@mcnamarallp.com
                                    6 MCNAMARA SMITH LLP
                                      655 West Broadway, Suite 1600
                                    7 San Diego, California 92101
                                      Tel.: 619-269-0400
                                    8 Fax: 619-269-0401

                                    9 Attorneys for Court-Appointed Monitor,
                                      Thomas W. McNamara
                                   10

                                   11                               UNITED STATES DISTRICT COURT
                                                                         DISTRICT OF NEVADA
San Diego, California 92101-8494
 655 West Broadway, Suite 1600




                                   12
       Ballard Spahr LLP




                                   13 THOMAS W. MCNAMARA, as the Court-                    Case No. 2:18-cv-01813-GMN-NJK
                                      Appointed Monitor for AMG Capital
                                   14 Management, LLC; et al.,                             STIPULATION TO EXTEND TIME FOR
                                                                                           DEFENDANT STEALTH POWER, LLC
                                   15                        Plaintiff,                    TO RESPOND TO COMPLAINT
                                               v.
                                   16                                                      (FIRST REQUEST)
                                      STEALTH POWER, LLC (f/k/a Energy
                                   17 Xtreme, LLC), a Texas Limited Liability              Original Response Date: October 16, 2018
                                      Company,                                             Proposed Response Date: November 15, 2018
                                   18
                                                          Defendant.
                                   19

                                   20

                                   21          Plaintiff, Thomas W. McNamara (“Plaintiff”), in his capacity as court-appointed Monitor,

                                   22 and Defendant Stealth Power, LLC (“Defendant”) hereby stipulate to the following:

                                   23          WHEREAS, the Complaint in this case was filed on September 19, 2018, Defendant was

                                   24 personally and properly served with process in full accord with Rule 4 of the Federal Rules of

                                   25 Civil Procedure on September 25, 2018, and Defendant’s deadline to respond to the Complaint is

                                   26 currently October 16, 2018;

                                   27          WHEREAS, Defendant requires additional time beyond the current deadline because

                                   28 Defendant’s undersigned counsel was only recently retained and needs to retain local counsel;


                                                                                       1
 1         WHEREAS, the parties agree, subject to Court approval, that Defendant’s deadline to file

 2 its response to the Complaint shall be extended to November 15, 2018; and

 3         WHEREAS, this is the parties’ first stipulation to extend Defendant’s deadline to respond

 4 to the Complaint.

 5         The parties respectfully request that the Court grant this stipulation.

 6   Dated: October 16, 2018                             Dated: October 16, 2018
 7   THE BALL LAW FIRM                                   MCNAMARA SMITH LLP
 8
     By: /s/ Byron T. Ball                               By: /s/ Edward Chang
 9   Byron T. Ball (Pro Hac Vice Forthcoming)            Edward Chang (NV 11783)
     btb@balllawllp.com                                  echang@mcnamarallp.com
10   100 Wilshire Blvd., Suite 700                       655 West Broadway, Suite 1600
     Santa Monica, CA 90401-3602                         San Diego, California 92101
11   Tel.: 310-980-8039                                  Tel.: 619-269-0400
                                                         Fax: 619-269-0401
12   Attorney for Defendant Stealth Power, LLC
                                                         Abran E. Vigil (NV 7548)
13                                                       vigila@ballardspahr.com
                                                         BALLARD SPAHR LLP
14                                                       1980 Festival Plaza Drive, Suite 900
                                                         Las Vegas, NV 89135-2958
15                                                       Tel.: 702-471-7000
                                                         Fax: 702-471-7070
16
                                                         Attorneys for Court-Appointed Monitor,
17                                                       Thomas W. McNamara
18

19

20 IT IS SO ORDERED.

21

22 UNITED STATES MAGISTRATE JUDGE

23

24 Dated: October 17, 2018

25

26

27

28


                                                     2
